Exhibit 99.3 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2009 The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Financial Statements for the Year Ended December 31, 2009 Contents Page Auditors’ Report C - 2 Financial Statements Consolidated Statements of Financial Position C - 3 Consolidated Statements of Income C - 5 Consolidated Statements of Comprehensive Income C - 7 Consolidated Statements of Changes in Equity C - 8 Consolidated Statements of Cash Flows C - 11 Notes to the Consolidated Financial Statements C - 13 Somekh Chaikin Telephone 972 25312000 8 Hartum Street, Har Hotzvim Fax 972 25312044 PO Box 212, Jerusalem 91001 Internet www.kpmg.co.il Israel Auditors’ Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited We have audited the accompanying consolidated statements of financial position of "Bezeq" The Israel Telecommunication Corp. Limited (the Company) as at December 31, 2009, 2008 and 2007 and the consolidated income statements, statements ofcomprehensive income,statements of changes in equityand statements of cash flows, for each ofthe three years,the lastof which endedDecember 31, 2009.These financial statements are the responsibility of the Company's Board of Directors and of its Management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards in Israel, including standards prescribed by the Auditors’ Regulations (Manner of Auditor’s Performance), 1973.Such standards require that we plan and perform the audit to obtain reasonable assurance that the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by the Board of Directors and by Management of the Group, as well as evaluating the overall financial statement presentation.We believe that our audits and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and on the reports of the abovementioned other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its consolidated subsidiaries as at December 31, 2009, 2008 and 2007 and their results of operations, changes in its equity and cash flows, for each of the three years,the last of which ended December 31, 2009, in accordance with International Financial Reporting Standards (IFRS) and in accordance with the Securities Regulations (Annual Financial Statements) - 2010. Without qualifying our opinion, we draw attention to the claims made against the Group of which the exposure cannot yet be assessed or calculated, and other contingencies as described in Notes 18B and 18D. Somekh Chaikin Certified Public Accountants March 2, 2010 Somekh Chaikin, a partnership registered under the Israeli Partnership Ordinance, is the Israeli member firm of KPMG International, a Swiss cooperative. C - 2 Bezeq The Israel Telecommunication Corporation Ltd. Consolidated Statements of Financial Position as at December 31 Note NIS millions NIS millions NIS millions Assets Cash and cash equivalents 6 Investments, including derivatives 7 33 Trade receivables 8 Other receivables 8 Inventory Current tax assets - - 11 Assets held for sale 40 34 17 Total current assets Investments, including derivatives 7 Trade and other receivables 8 Broadcasting rights, net of rights exercised - Property, plant and equipment 10 Intangible assets 11 Deferred and other expenses 12 Investments in equity-accounted investees (mainly loans) 13 32 37 Deferred tax assets 9 * * Total non-current assets Total assets C - 3 Bezeq The Israel Telecommunication Corporation Ltd. Note NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings 14 Trade payables 15 Other payables 15 Current tax liabilities 45 57 Deferred income 36 62 47 Provisions 16 Employee benefits 17 * * Total current liabilities Debentures 14 Bank loans 14 Loans from institutions 14 - ** ** Loans provided by non-controlling interest in a subsidiary 14 - Employee benefits 17 Deferred income and others 5 27
